PER CURIAM.
We affirm appellant’s three convictions under section 316.193(3)(c)l, Florida Statutes (1993). State v. Salazar, 679 So.2d 1183, (Fla. 1996); Melbourne v. State, 679 So.2d 759, (Fla. 1996). We reverse that portion of the written order' of probation which indicates that appellant may perform community service in lieu of costs of supervision. E.g., Royster v. State, 657 So.2d 36 (Fla. 4th DCA 1995).
Affirmed in part, reversed in part, and remanded to the trial court for the entry of an amended order of probation.
GLICKSTEIN, FARMER and GROSS, JJ., concur.